PER CURIAM.
The trial court summarily denied appellant’s motion for post-conviction relief because it did not contain a proper oath and verification as required by rule 3.850, Florida Rules of Criminal Procedure. We reverse and remand. The trial court’s order should have been without prejudice to appellant to timely file a motion for post-conviction relief that conforms to the requirements of rule 3.850 and 3.987. See Anderson v. State, 627 So.2d 1170 (Fla.1993).
REVERSED and REMANDED.
DELL, WARNER and PARIENTE, JJ., concur.